Title: To James Madison from Mathew Carey, 30 October 1814
From: Carey, Mathew
To: Madison, James


        
          Sir
          Philada. Oct 30. 1814
        
        With a heavy heart, I take up my pen to close a correspondence of nearly six years, which has cost me great uneasiness, & utterly disappointed all my expectations.
        Invested with the executive magistracy of the nation, it was your imperious & incumbent duty to watch over its safety, to guard it from danger, and to counteract any plots formed for its destruction.
        A conspiracy of the most treasonable kind has been maturing for years, whose object is the destruction of our form of government. This in its consequences will involve us in all the horrors of civil war, anarchy, & probably terminate in despotism, after the ruin of as fair a form of government as ever the mind of man conceived, & the fairest man ever enjoyed.
        The conspirators openly and fearlessly avowed their projects. They were proclaimed in the papers with ostentatious parade, as if to defy your impotence.
        No notice was taken of them. No attempt was made to ward off the stroke. You regarded the whole with calm & philosophical tranquility, although every day brought the catastrophe nearer, & with more unerring certainty. It was impossible to arouse you to a sense of the gaping vortex to which the nation was hastening with rapid strides.
        The enemies of the government, seduced & impelled forward by the agents & emissaries of England, were organizing themselves in every quarter for the work of destruction. The friends of the government were three or four-fold more numerous. But they had no bond of union. They were & are a mere desultory mob. They wanted nothing but organization to secure an easy & bloodless triumph.
        Having been early, and deeply, & unalterably impressed from personal observation with a thorough sense of the extent of the perdition that menaced us, I submitted to you a plain, simple, efficacious, unexpensive, & perfectly practicable plan of salvation. To insure its success, it only required a strong recommendation from you to three or four influential men in New England.
        For years I begged, prayed, intreated, urged, supplicated & implored you, to give it a trial. I exhausted all the powers of my mind, & all the force of the language, to impress you with a conviction of its necessity & its advantages. But you remained inflexible. As well might I have attempted to arrest the torrent of the Niagara as to prevail upon you.
        If I could persuade myself to believe in the truth of the maxim Quem deus vult perdere, prius dementat, I should suppose this as strong a case as ever existed. For nothing short of miracle could have prevented you

from using such obvious & infalable means—more especially as in no possible event could they have produced disadvantage.
        Had these means been employed we should have escaped war & all its horrors; for England’s reliance on our divisions induced her to persevere in her iniquitous system. Or if we had war, we should have a portion, if not the whole of New England, with the government, instead of a solid phalanx hanging on the skirts of the government, and aiding the enemy.
        The die is now cast. The union will not last a year. Rapine, and desolation, and slaughter will lay every thing waste. Murder will prowl through our streets, & the gutters will run with blood. And our blessed Country will for ages be the sport & victim of the profligate powers of Europe.
        All this you might have readily prevented—almost without an effort—without stirring out of your palace—& without expending a single dollar.
        I wd. not for worlds have such a burden on the shoulders of Your obt. hble servt.
        
          Mathew Carey
        
        
          P.S. It is barely possible that such societies might even at this late day, avert our perdition. I enclose a constitution. It is worth a trial.
        
      